NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                Argued April 26, 2017
                                Decided May 4, 2017

                                        Before

                              DIANE P. WOOD, Chief Judge

                              JOEL M. FLAUM, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 15-3318

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of
                                               Indiana, South Bend Division.
      v.
                                               No. 3:14CR054-001
LINN H. JOHNSON,
     Defendant-Appellant.                      Robert L. Miller, Jr.,
                                               Judge.

                                      ORDER

       Linn Johnson pleaded guilty to possessing child pornography, 18 U.S.C.
§ 2252(a)(4)(B). He challenges his sentence, arguing that the district court improperly
relied on statements he made during an interview with an FBI agent and other
law-enforcement officers in which he admitted to sexually molesting his seven-year-old
niece on more than one occasion. Based on those statements, the judge applied a
five-level increase to Johnson’s offense level for engaging in a pattern of activity
involving sexual abuse of a minor. U.S.S.G. § 2G2.2(b)(5). And because Johnson denied
the pattern of abuse at sentencing, the judge refused to credit him for acceptance of
responsibility. Id. § 3E1.1.
No. 15-3318                                                                       Page 2

       Johnson now argues that his admissions of sexual abuse are unreliable because he
was drowsy during the interrogation. But Johnson never challenged the reliability of his
custodial statement in the district court, and nothing in the presentence investigation
report, nor any evidence presented at the sentencing hearing, signaled to the judge that
his admissions were obviously unreliable. We therefore affirm the sentence.

       Johnson made the challenged admissions during a video-recorded interview
when he was asked to confirm what he had said in an earlier, unrecorded phase of his
interrogation. Near the beginning of the recorded interview—which took place in the
afternoon—Johnson complained of being tired, saying he had been having trouble
sleeping at night. In response the interrogating officer promised to keep the questioning
short. As the interview continued, Johnson repeated several times that he was falling
asleep. The officer responded that it was important for him to “try and stay awake.”
When he was asked if he was being truthful, Johnson replied that he was “kind of tired”
but was indeed telling the truth. Throughout the interview Johnson sat upright in his
seat, answered questions coherently and with specificity, and denied some of the
allegations against him.

        During the interview, Johnson gave the following details that the judge accepted
as the factual basis for the five-level enhancement under § 2G2.2(b)(5). Johnson told the
officers that he woke up one morning to find his niece “rubbing her vagina against [his]
erection.” He said they were both clothed at the time. He also told the officers that his
niece had placed his hand on her vagina and he had rubbed her clitoris “[t]hree or four
times.” He added that she had twice put her hands inside his pants and rubbed his
testicles. Finally, Johnson said that he “always stopped” when his niece asked him to,
but when asked if this sexual contact happened “again the next day, week, month, or
whatever,” he answered, “yeah.”

       In his sentencing memorandum to the district court, Johnson briefly mentioned
that he had been interrogated three times on the same day and was “close to falling
asleep, and appear[ed] extremely tired” during the recorded part of the interview. But
he never argued that his drowsiness made his statements unreliable. At the sentencing
hearing, he did not mention the issue at all. Instead he maintained that his admissions
did not establish a pattern of abuse because there “were not two incidents constituting
‘sexual abuse or exploitation.’” He insisted that his first admission—that he awoke to
find his niece rubbing against his crotch—was not a “sexual act” as required by 18 U.S.C.
§ 2243 because it was not “skin to skin” and he did not intend to “abuse, humiliate,
harass, degrade, or arouse or gratify” her pursuant to 18 U.S.C. § 2246(2)(D). And, he
No. 15-3318                                                                            Page 3

continued, the second admission—that he had touched his niece’s genitals multiple
times—really only involved “a single incident” where he was applying medication to his
niece’s private areas at her mother’s request.

       After reviewing three video clips from the recorded interview and the
corresponding excerpts from the transcripts of the interview, the judge found that the
evidence established a pattern of sexual abuse of a minor. He rejected as “unbelievable”
Johnson’s claim that he was merely applying medication to his niece. The judge also
rejected Johnson’s argument that his admissions established, at most, only a single
episode of abuse. After applying the five-level increase for a pattern of abuse of a minor,
see U.S.S.G. § 2G2.2(b)(5), the judge denied a two-level reduction for acceptance of
responsibility because Johnson had falsely denied the abusive conduct, see id. § 3E1.1.
This yielded a guidelines range of 262 to 327 months, which was reduced to the statutory
maximum of 240 months, see 18 U.S.C. § 2252(b)(2). The government recommended the
maximum 240-month sentence, but the judge rejected that as too high and imposed a
sentence of 144 months.

        On appeal Johnson contends that his custodial statements were unreliable
because he was falling asleep during the recorded interview. He did not properly
preserve this objection. To challenge the reliability of facts presented in a PSR, the
defendant must not only challenge their accuracy but also “produce some evidence that
‘calls the reliability or correctness of the alleged facts into question.’” United States v.
Salinas, 365 F.3d 582, 588 (7th Cir. 2004) (quoting United States v. Mustread, 42 F.3d 1097,
1102 (7th Cir. 1994)). Otherwise a district court may rely on facts asserted in the PSR.
See United States v. Rollins, 544 F.3d 820, 838 (7th Cir. 2008); United States v. Artley,
489 F.3d 813, 821 (7th Cir. 2007).

       In his sentencing memorandum, Johnson alluded only in passing to his
drowsiness during the recorded interview; he did not mention the issue at all during the
sentencing hearing. And never at any point did he make any effort to develop a legal
argument that his drowsiness made his admissions unreliable. Johnson thus forfeited
this argument and plain-error review applies. See United States v. Knox, 624 F.3d 865,
873 n.6 (7th Cir. 2010) (treating failure to challenge reliability as forfeiture, not waiver);
United States v. Kirkland, 567 F.3d 316, 322 (7th Cir. 2009) (observing that the district court
“need not try to imagine every plausible argument that could be extracted from an
attorney’s comments”); Salinas, 365 F.3d at 588 (reviewing for plain error where the
defendant merely argued that the allegations in the report were unverified).
No. 15-3318                                                                          Page 4

        Johnson faces a heavy burden to establish plain error. See United States v. Burns,
843 F.3d 679, 687 (7th Cir. 2016) (reversing for plain error only for an obvious defect that
affects the defendant’s substantial rights and impugns the fairness, integrity, or public
reputation of the proceedings). Absent a specific objection, a district court may properly
rely on the facts asserted in a PSR unless the report contains an obvious inconsistency or
contradictory evidence—such as when a witness quoted in it “admits his memory is not
sharp.” United States v. Galbraith, 200 F.3d 1006, 1012 (7th Cir. 2000). Johnson has
identified no obvious inconsistency or internal contradiction, so the judge was entitled to
rely on the facts as they were stated in the PSR. Moreover, the video clips of the
interview show that although Johnson complained about being sleepy, the interrogating
officer promised to keep the questioning short and Johnson thereafter remained
attentive to the flow of questions, gave specific details about the abuse he had
committed, and assured the officers that he was being truthful. We find no error.

                                                                               AFFIRMED.